ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.


Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as 
A method in a navigation device having a first position determination entity (PEI1), a further position determination entity (PEI2, PEi), a controller (500, SE) and a plurality of sensors (21, 22, 23), the method for determining a position…
	starting (S05) the further position determination entity (PEI2, PEli) of the navigation device based on the received sensor data (DSi)…checking (S21, Si1) whether the further position determination entity (PEI2, PEli) of the navigation device has reached a stable status; in a case in which the further position determination entity (PEI2, PEli) of the navigation device has reached a stable status: defining (S23, Si3) the further position determination entity (PEI2, PEli) of the navigation device as the active position determination entity (PEIa) of the navigation device, restarting (S25, Si5) the previous active position determination entity (PEIa') of the navigation device, and outputting (S24, Si4), by the navigation device, the position (P(PEla)) determined by the new active position determination entity (PEIa) as the current determined position (P)
	in a case in which the further position determination entity (PEI2, PEIi) of the navigation device has not reached a stable status after a predefined event (S16) has occurred: restarting (S27, Si7) the further position determination entity (PEI2, PEIi) of the navigation device…in a case in which the determination of the position (P) is intended to be interrupted or terminated: persistently storing (S091) the currently determined position 

Claims 2-10 are allowable due to their dependence on allowable claim 1.

Specifically, claim 11 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A navigation device…
	a controller (500, SE) having status inputs (501, 502) connected to the status outputs (102, 202) of the position determination units (100, 200), control outputs (511, 512) connected to reset inputs (103, 203) of the position determination units (100, 200), and a logic (510, LE) configured to select a position determination unit (100, 200) whose determined position (P(PEEi)) is output as the currently determined position (P), and a selection output (503)
	a changeover switch (300) having configured to have position inputs (301, 302) which are connected to the position outputs (111, 211) of the position determination units (100, 200), and a position output (303) at which the selected position (P) can be tapped off

Claim 12 is allowable due to their dependence on allowable claim 11.

The amendments and arguments made by the Applicant on December 29, 2020, of independent claims 1 and 11, which when considered in totality, were not found, taught or suggested in the prior art. Specifically in claim 1, “starting (S05) the further position determination entity (PEI2, PEli) of the navigation device based on the received sensor data (DSi)…checking (S21, Si1) whether the further position determination entity (PEI2, PEli) of the navigation device has reached a stable status; in a case in which the further position determination entity (PEI2, PEli) of the navigation device has reached a stable status: defining (S23, Si3) the further position determination entity (PEI2, PEli) of the navigation device as the active position determination entity (PEIa) of the navigation device, restarting (S25, Si5) the previous active position determination entity (PEIa') of the navigation device, and outputting (S24, Si4), by the navigation device, the position (P(PEla)) determined by the new active position determination entity (PEIa) as the current determined position (P)” and in claim 11, “a controller (500, SE) having status inputs (501, 502) connected to the status outputs (102, 202) of the position determination units (100, 200), control outputs (511, 512) connected to reset inputs (103, 203) of the position determination units (100, 200), and a logic (510, LE) configured to select a position determination unit (100, 200) whose determined position (P(PEEi)) is output as the currently determined position (P), and a selection output (503)”, in combination with the other device and method elements proved to be deficient in the prior art. 

Doucet et al (US 2010/0141515) teaches a position tracking method and device, including means for receiving positioning signals from a plurality of satellites at known positions; means for determining a position estimate using a recursive filter adapted to receive as an input the positioning signals and a convergence parameter; and means for obtaining a displacement estimate of the position tracking device; wherein the means for determining the position estimate is adapted to adjust the convergence parameter based on the displacement estimate. Ricci et al (US 2018/0130347) teaches a method and system for collective autonomous operation database for autonomous vehicles. Lastly, Mohi et al (US 2007/0037582) teaches a locating method and system, in which a mobile rover has a navigation receiver receiving radio positioning data from radio positioning entities, the mobile rover can report its position to a mobile controller unit or another entity so that the location of the mobile unit can be tracked based on the radio positioning data received by the mobile rover. The Examiner deems that in the context of the collective whole, it would not be obvious to one of ordinary skill in the art to arrive at the invention of the device and method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REGIS J BETSCH/Primary Examiner, Art Unit 2857